Per Curiam..

We cannot grant the motion. We must govern ourselves by principles settled. The plaintiffs have a right to the benefit of the estoppel in this last stage of the cause. [ * 470 ] Perhaps, if the defendants had, during the trial, * brought into Court the whole sum due from them, with the costs, and thus complete justice had been done, we might then have thought them, on equitable considerations, within the principle of the decision in the case of Leicester vs. Rehoboth, and might have *393ordered a stay of proceedings; or, if the plaintiffs had objected to that course, the cause might have been again sent to the jury, who would have found a verdict for the defendants; so that no judgment would have been entered to bar them upon the question of settlement, as to any further expenses. But we cannot now set aside the verdict, for the purpose of giving them an opportunity of paying into Court what that verdict has proved to be due from them, without consent, the plaintiffs being entitled to the benefit of the agreement made in the case.
Let the verdict be amended by deducting the 24 dollars paid, and let judgment be then entered upon it.